 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 SHERIF W. ABDOU, M.D. and AMIR S.                 Case No.: 2:16-cv-02597-APG-CWH
   BACCHUS, M.D.,
 4                                                  Order Granting Motion for Leave to
        Plaintiffs                                    Submit Supplemental Evidence
 5
   v.                                                        [ECF Nos. 248/249]
 6
   DAVITA, INC., et al.,
 7
        Defendants
 8

 9       IT IS ORDERED that the counterdefendants’ motion for leave to file supplemental

10 evidence (ECF Nos. 248/249) is GRANTED.

11       DATED this 14th day of June, 2019.

12

13                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
